Silverman, J.,
dissents in a memorandum as follows: I think the allowances here to the receiver, his counsel and accountants, were excessive in relation to the amounts involved and recovered. The receiver was the receiver of the assets of Heather Associates. The gross recovery was $952,912, of which $632,038 was payable and paid to the Fischer Group (not part of Heather Associates) leaving only $320,874 for the receiver, his attorneys and accountants, and Heather Associates. Out of this $320,874 the receiver has been awarded an interim allowance of $50,000, his attorneys $119,100 and his accountants $19,800, for a total of $188,900, or almost 59% of the $320,874, leaving a net for Heather Associates of $131,974. CPLR 8004 (subd [all limits the receiver’s commission to 5% “upon the sums received and disbursed by him”. Five per cent of $320,874 is $16,043. In relation to the amounts involved, and particularly the amount realized by Heather Associates, I think the allowances were excessive.